                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY


    DANIEL D. FISHER, SR.,          1:18-cv-15143-NLH-AMD

                 Plaintiff,         OPINION

         v.

    EASTAMPTON BOARD OF
    EDUCATION,

                 Defendant.


APPEARANCES:

DANIEL D. FISHER, SR.
P.O. BOX 83
PEMBERTON, NJ 08068
      Appearing pro se

HILLMAN, District Judge

     Plaintiff, Daniel D. Fisher, Sr., filed a complaint

alleging violations of his federal constitutional rights, among

other claims, without submitting the required filing fee or

filing an application to proceed in forma pauperis (“IFP”). 1


1 This case appears to be similar to a prior case filed by
Plaintiff. See Fisher v. Pratt, et al., Civil Action 1:17-
13248. In that case, on August 24, 2018, this Court dismissed
Plaintiff’s claims, but permitted Plaintiff to file a motion for
leave to file an amended complaint. (17-13248, Docket No. 21.)
On October 10, 2018, this Court denied Plaintiff’s subsequently
filed motions because on September 7, 2018, Plaintiff withdrew
his complaint, and the Court therefore lacked jurisdiction over
the matter and his later-filed motions. (17-13248, Docket No.
28.) In that same Order, the Court instructed Plaintiff that if
he wished to continue to pursue his case, he must refile the
action and pay the $400 filing fee or submit a proper in forma
pauperis application. (Id.)
     Pursuant to Local Civil Rule 54.3, the Clerk shall not be

required to enter any suit, file any paper, issue any process,

or render any other service for which a fee is prescribed,

unless the fee is paid in advance.    The entire fee to be paid in

advance of filing a civil complaint is $400.    Under Title 28,

section 1915 of the United States Code, however, a court may

allow a litigant to proceed without prepayment of fees if he

submits a proper IFP application.    28 U.S.C. § 1915(a)(1).

     Because Plaintiff has failed to pay the filing fee or

submit an IFP application, the Clerk of the Court will be

ordered to administratively terminate this action, without

filing the Complaint or assessing a filing fee. 2   Plaintiff will

be granted leave to apply to re-open within 45 days by either

paying the filing fee or submitting the proper IFP application.

An appropriate Order follows.



Date: October 23, 2018                 s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




2 Such an administrative termination is not a “dismissal” for
purposes of the statute of limitations, and if the case is re-
opened pursuant to the terms of the accompanying Order, it is
not subject to the statute of limitations time bar if it was
originally submitted timely. See Houston v. Lack, 487 U.S. 266
(1988) (prisoner mailbox rule); Papotto v. Hartford Life & Acc.
Ins. Co., 731 F.3d 265, 275-76 (3d Cir. 2013) (collecting cases
and explaining that a District Court retains jurisdiction over,
and can re-open, administratively closed cases).


                                2
